DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 and 4-11 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1-11 under 35 USC 103 as being unpatentable over Lagueux in view of Hocker have been fully considered, but are not persuasive. The Applicant argues that in Lagueux, “the grooves 66 do not share a common circumferential end”. It can be argued that the pads 44 in Lagueux can be considered a “circumferential end”. However, a different rejection rationale is presented below, because Hocker specifically considers the dimension of the spacing between cooling grooves. 
The Applicant further cites their specification in support of criticality for the “minimum centerline distance” from claim 10. The cited passage describes an increase of the number of cooling openings while complying with the minimum centerline distance. There is no reasoning given for the selection of 1.6mm as such a minimum centerline distance. The rejection is maintained. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lagueux (US2013/0028705) (“Lagueux”) in view of Hocker et al. (US2002/0062945) (“Hocker”).
Regarding claim 1, Lagueux teaches (Figs. 4-7) an assembly for a turbine of a turbine engine, comprising a casing (28) and at least one annular duct (38) surrounding the casing and extending along an axial direction of the turbine engine (Fig. 6B), the annular duct being capable of being connected to means for supplying cooling air (paragraph [0026-0027]), and the annular duct having a radially inner annular wall provided with openings (62) arranged opposite an outer surface of the casing in order to cool said casing by the impact of cooling-air jets, wherein the casing has a plurality of axial grooves (66) extending in the axial direction and comprising first grooves and second grooves arranged in alternation in a circumferential direction (see Fig. 5), and wherein the openings are distributed in a plurality of annular rows (see Fig. 7) extending in a circumferential direction.
Lagueux fails to teach each of the first grooves has a circumferential end in common with a circumferential end of one of the second grooves.
In an analogous art, Hocker teaches impingement cooling for a turbine component. Hocker teaches (Fig. 1) a circumferential end (7) between grooves is minimized to increase heat-transmitting area and thus heat flow (see Paragraph [0025]).

Lagueux fails to teach any pair of consecutive annular rows is such that the openings of one of the annular rows of the pair are centered relative to the first grooves, while the openings of the other annular row of the pair are centered relative to the second grooves.
Hocker further teaches (Fig. 1) consecutive rows of openings (5) being centered over first and second rows of grooves (4). Hocker discloses that this arrangement causes each impingement jet to strike the trough base approximately perpendicularly to deflect the jet onto the remaining impingement area, i.e. the walls of the trough. This further creates cross flow which helps to cool the space between each trough (Paragraph [0028]). The primary embodiments in Hocker are spherical shaped troughs, but Hocker also contemplates longitudinal channels (see Paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Lagueux and change the consecutive annular rows to have openings of one of the annular rows of the pair are centered relative to the first grooves, while the openings of the other annular row of the pair are centered relative to the second grooves as taught by Hocker to cause the impingement jets to strike the channel base approximately perpendicularly to deflect the jet onto the remaining impingement area and create to cool the space between each channel.
Regarding claim 2, Lagueux in view of Hocker teach the assembly of claim 1, and further teach all axial grooves have the same shape (see Lagueux Fig. 5).
Regarding claim 4, Lagueux in view of Hocker teach the assembly of claim 1, and further teach each of the axial grooves extends continuously opposite a plurality of openings belonging to a plurality of non-consecutive annular rows (see Lagueux Fig. 7, the openings 62 are staggered in sections).
Regarding claim 5, Lagueux in view of Hocker teach the assembly of claim 1, but fail to teach the distance between the bottom of each of the axial grooves and the radially inner annular wall of the annular duct at the openings lies in the range of three to five times the depth of each of the axial grooves.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Lagueux in view of Hocker and change the distance between the bottom of each of the axial grooves and the radially inner annular wall of the annular duct at the openings to lie in the range of three to five times the depth of each of the axial grooves to optimize a result effective variable as taught by Hocker to influence the heat flow to be constant throughout the entire surface of the channel and prevent adjacent openings from disturbing cooling flow. 
Regarding claim 6, Lagueux in view of Hocker teach the assembly of claim 1, but fail to teach the depth of each of the axial grooves is substantially equal to the diameter of the openings.
However, Lagueux teaches (see Paragraph [0038]) the openings may be varied in size to compensate for the local pressure to maintain a uniform mass of air flow. Therefore, Lagueux recognizes the size of the opening as a result effective variable. 
It would have been obvious to one having ordinary skill in the art to modify the assembly of Lagueux in view of Hocker and set the depth of each of the axial grooves to be substantially equal to the diameter of the openings as a result effective variable to maintain a uniform mass of air flow.
Regarding claim 6, Lagueux in view of Hocker teach the assembly of claim 1, but fail to teach the depth of each of the axial grooves is substantially equal to the diameter of the openings.
However, Hocker teaches (see Paragraph [0046]) the size of the openings and their distance to the bottom of each groove can be controlled to control impingement deflection without disturbing adjacent impingement jets.

Regarding claim 7, Lagueux in view of Hocker teach a rotor (see Lagueux Fig. 1), in addition to an assembly according to claim 1, the casing of which surrounds the rotor of the turbine.
Regarding claim 8, Lageux in view of Hocker teach the turbine engine for an aircraft, comprising at least one turbine (see Lagueux Fig. 1) according to claim 7, in addition to means for supplying cooling air connected to said annular duct. 
Regarding claim 9, Lagueux in view of Hocker teach the assembly of claim 1, and further teach each opening of the one of the two annular rows of the pair is situated at a circumferential distance equal to half of a circumferential distance that separates the two consecutive openings of the other annular row of the pair closest to the each opening (see Paragraph [0038]).
Regarding claim 10, Lagueux in view of Hocker teach the assembly of claim 1, but fail to explicitly teach a minimum centerline distance between the openings is 1.6 mm.
Since the Applicant has not disclosed that having the minimum centerline distance at 1.6 mm solves any stated problem or is for any particular purpose above the fact that the openings are spaced to spread cooling flow, and it appears that the openings of Lagueux in view of Hocker would perform equally well with a minimum centerline distance of 1.6 mm as claimed by applicant, it would have been an obvious matter of design choice to modify the assembly of Lagueux in view of Hocker by utilizing the minimum centerline distance as claimed for the purpose of spreading cooling flow.
Regarding claim 11, Lagueux in view of Hocker teach the assembly of claim 1, but fail to teach the depth of each of the axial grooves is equal to the diameter of the openings.
However, Lagueux teaches (see Paragraph [0038]) the openings may be varied in size to compensate for the local pressure to maintain a uniform mass of air flow. Therefore, Lagueux recognizes the size of the opening as a result effective variable. 

Regarding claim 11, Lagueux in view of Hocker teach the assembly of claim 1, but fail to teach the depth of each of the axial grooves is equal to the diameter of the openings.
However, Hocker teaches (see Paragraph [0046]) the size of the openings and their distance to the bottom of each groove can be controlled to control impingement deflection without disturbing adjacent impingement jets.
It would have been obvious to one having ordinary skill in the art to modify the assembly of Lagueux in view of Hocker and set the depth of each of the axial grooves to be equal to the diameter of the openings according to the teachings of Hocker to control impingement deflection without disturbing adjacent impingement jets. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                
/J. Todd Newton/Primary Examiner, Art Unit 3745   
3/2/2021 4:11 PM